     Case 2:10-cr-00264 Document 55 Filed on 08/31/20 in TXSD Page 1 of 6
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  September 01, 2020
                           UNITED STATES DISTRICT COURT
                            SO UTH ER N D IST RICT O F TEX AS                      David J. Bradley, Clerk

                              C O R PU S CH RISTID IV ISIO N

UNITED STATES OF AM ERICA       j
                                b
                                j                          CRIM INAL CASE N O.2:10-cr-00264
                                j
JOSE ERLINDO PEREZ M EDM NO,.
                            IR. j
                          M EM OR AN DU M O PIN IO N & O R DER

       Pending before the Courtis Defendant Jose Erlindo Perez M edrano,Jr.'s COVID-19

Petition Progrnm Statem ent5050.50 Com passionateRelease/Reduction in Sentence:Procedures

forImplementation of18U.S.C.jj3582 and4205(g)''(Dkt.No.53),towhichtheGovernment
has responded (Dkt.No.54).After reviewing the M otion,the Response,the record and the
applicablelaw,the Courtisoftheopirlion thatitshould beDENIED .

       BA CK G R O U ND

       ln 2010,Defendantpled guilty to possission with intentto distribute707.44 kilogrnm sof

marijuana.HewassentencedasacareeroffenderunderU.S.S.G.j481.1becausetheoffensewas
a dnzg trafticking offense and he had at leasttwo prior felony convictions of either a crim e of

violence or a controlled substance offense.A s detailed in the Presentence Investigation Report

(Dkt.No.19),Defendant'sscoredcriminalhistory includedconvictionsforpossessionwithintent
to distribute230kilogramsofmarijuana,aggravated sexualassaultofa child yotmgerthan 14
yearsofage,assault,tam pering w ith governm entrecords,theftfrom aperson,atlempted sexual

assault, and driving under the influence. D efendant's unscored crim inal history included

convictionsforunlaw fully canying a w eapon,aggravated assault,assault,aggravated assaulton a

peace officer,and failure to identify.

       Defendanthasserved 126 months(63%)ofhis200-month sentence and hasaprojected
releasedate,aflergoodtimecredit,ofM ay 25,2024.Citing 18U.S.C.j3582((9,henow moves
      Case 2:10-cr-00264 Document 55 Filed on 08/31/20 in TXSD Page 2 of 6



the Courtto reduce hissentenceto tim eserved and/ororderhisreleaseto hom econfinem entdue

to hisseriousmedicalcondition ofçtdebilitating esophagus.''lDefendantsubm itted arequestfor

compassionatereleaseto thewarden ofFCIPetersburg on July 1,2020,which wasdertied.

       The Government opposes compassionate release on the grounds that (1) Defendant
providesno evidence thathe suffers from a m edicalcondition thatw ould qualify him for release

under18U.S.C.j3582,(2)hehasmadeno showing ofany effortto exhausthisadministrative
remedies;and(3)heisacareercriminalwithatrackrecordofviolentcrimes,whosereleasewould
endangerthe com m tm ity.

II.    LEG A L STA N DA R D

       Thestatute,18U.S.C.j3582(c)(1)(A),authorizesacourttoreduceadefendant'ssentence
tm der alim ited nllm berofcircum stances:

              (c)M odification ofan Imposed Term ofImprisonment-- The
              courtm ay not m odify a tenn of im prisonm ent once it has been
              im posed exceptthat-
                  (1)in any case-
                     (A)thecourt,upon motion oftheDirectoroftheBureau of
                     Prisons,oruponm otion ofthedefendantafterthedefendant
                     has fully exhausted al1 adm irlistrative rights to appeal a
                     failtlre of the Bureau of Prisons to bring a m otion on the
                     defendant'sbehalforthe lapse of30 daysfrom the receipt
                     of such a requestby the w arden of the defendant's facility,
                     whicheverisearlier,m ay reduce theterm ofimprisonment
                     tand may imposeaterm ofprobation orsupervisedrelease
                     w ith orw ithoutconditionsthatdoes notexceed the unserved
                     portion of the original tenn of imprisonment), after
                     considering the factors setforth i!lsection 3553(a)to the
                     extentthatthey areapplicable,ifitfindsthat-
                         (i)extraordinary and compelling reasonswarrantsuch
                         a reduction ...and that such a reduction is consistent
                         w ith applicable policy statem ents issued by the
                         Sentencing Com m ission.


        1AlthoughthetitleofDefendant'smotionreferences COVID-19,hedoes notallege thathi s medical
condition makes him particularly vulnerabl
                                         e to COVID-19 or otherwi
                                                                se mention the current COVID-19
pandem ic.
     Case 2:10-cr-00264 Document 55 Filed on 08/31/20 in TXSD Page 3 of 6




18U.S.C.j3582(c)(1)(A)(i)(emphasisadded).
       The applicable U nited States Sentencing Com m ission policy statem ent provides that

extraordinary and com pelling reasonsforearly releaseexistwhere:

              (A)M edicalCondition oftheDefendant--
                  (i)The defendantis suffering f'
                                                rom a tenninalillness (i.e.,a
                  seriousand advancedillnesswith an end oflifetrajectory).A
                  specificprognosisoflifeexpectancy(i.e.,aprobabilityofdeath
                  withinaspecifictimeperiod)isnotrequired.Exnmplesinclude
                  m etastatic solid-ttzm or cancer, nm yotrophic lateral sclerosis
                  (ALS),end-stageorgandisease,andadvanceddementia.
                  (ii)Thedefendantis
                  (I)sufferingfrom aseriousphysicalormedicalcondition,
                  (11) suffering f'
                                  rom a serious functional or cognitive
                  im pairm ent,or
                  (111) experiencinj deteriorating physical or mental health
                  because ofthe aglng process,

                  that substantially dim inishes the ability of the defendant to
                  provide self-care within the environm ent of a correctional
                  facility and 9om which he orshe isnotexpected to recover.


              (B) AgeoftheDefendant.-
              The defendant is (i)atleast65 years old;(ii)is experiencing a
              serious deterioration in physical or m ental health because of the
              agingprocess;and(iii)hasselwedatleast10yearsor75percentof
              his orherterm ofim prisonm ent,whichever is less;

              (C) Family Circum stances.-
                  (i) The death or incapacitation of the caregiver of the
                  defendant's m inor child orm inor children.

                  (ii)The incapacitation ofthe defendant'sspouseorregistered
                  partner when the defendant w ould be the only available
                  caregiverforthe spouse orregistered partner.
      Case 2:10-cr-00264 Document 55 Filed on 08/31/20 in TXSD Page 4 of 6




              (D) OtherReasons.-
              Asdetermined by theDirectoroftheBureau ofPrisons,there exists
              in the defendant's case an extraordinary or com pelling reason other
              than,orin com bination w ith,the reasons described in subdivisions
              (A)through(C).
U.S.S.G.j1B1.13(1)(A),ApplicationNote1.
       Even if tûextraordinary and compelling reasons''forearly release exist,the Guidelines'

policy statem ents provide for a reduction in sentence only if a defendantGiis not a danger to the

safety ofany otherperson orthe community,asprovided in 18 U.S.C.j3142(g).'' U.S.S.G.
j IB 1.13(2).Factorsrelevantto this inquiry include:(1)the nature and circlxmstances ofthe
offensesofconviction,including whetherthe offense isa crim e ofviolence,orinvolvesa minor

victim,acontrolledsubstance,orafirearm,explosive,ordestructivedevice;(2)theweightofthe
evidence;(3)thedefendant'shistory andcharacteristics;and(4)thenattlreandseriousnessofthe
dangerto any person or the com m unity thatw ould be posed by the defendant's release. See 18

U.S.C.j3142(g).
       Finally,the Courtm ust consider whether a reduction is consistentwith the applicable

section 3553($ factors.See 18 U.S.C.j 3582(c)(1)(A);U.S.S.G.j IB 1.13.The applicable
statutory factorsinclude,nm ong others:the defendant'shistory and characteristics;the natureand

circum stances ofthe offense;theneed forthe sentence to reflectthe seriousnessoftheoffense,

promoterespectforthelaw,andprovidejustpunishmentfortheoffense;theneedtodetercriminal
conductand protect the public from further crim es ofthe defendant;the need to provide the

defendant w ith, am ong other things,any needed m edical treatm ent;and the various kinds of

sentencesavailable.18U.S.C.jj3553(a)(1)-(7).




                                                4
       Case 2:10-cr-00264 Document 55 Filed on 08/31/20 in TXSD Page 5 of 6




         ççln general,the defendanthasthe burden to show circllm stances m eeting the testfor

compassionaterelease.''United Statesv.Stowe,2019W L 4673725,at*2 (S.D.Tex.Sept.25,
2019).
111.   A NA LY SIS
       D efendantm ovesthe Coul'
                               tforcom passionaterelease due to hisseriousm edicalcondition

ofttdebilitating esophagus.''He statesthathis (iBetanervewascut''during an esophagealhernia

operationinDecember2016,and,asaresult,hisesophagusEtdoesnotworkanymore.''(Dkt.No.
53at3).Defendantclaimsthefacilitymedicaldirectortoldhim thattsthereisnofix.Iam ruined
forlife.''(1d.at4).In supportofhismotion,Defendanthasofferedrecordsdetailing anumberof
medicalproceduresheunderwenton hisesophagusandbackbetween 2016and2018.(Dkt.No.
53-3).His only recentmedicalrecord,dated M arch 6,2020,indicates thathe has (Esevere
degenerativediscdiseaseoflumberspine.''(1d at14).Itdoesnotmentionhisesophagus.
        On July 9,2020,theW arden ofFCC Petersburg deniedD efendant'sadministrativerequest

forcom passionate release,explaining'
                                    .

               A lthough you do have m edicalissues,they are being w ellm anaged
               atthispointand are notcausing a life-threatening m edicalproblem .
               You are stable,com pliantwith you m edications and can perform all
               Activities of Daily Living (ADL) independently.Your medical
               issues do not dim inish your ability to function in a correctional
               setting.


(Dkt.No.53-2 at1(citingBOP Progrnm Statement5050.50,CompassionateRelease/Reduction
inSentence:ProceduresforImplementationof18 U S.C.jf3582and 4205(g))).l



        2 Program Statement5050.50 provides thatthe BOP may considercompassionate release i           fan
inmate is com pletely disabled,meaning the inmate cannotcarry on any sel  f-care and istotally confined to
a bed orchair,orthe inmate is capable ofonly Iim i
                                                 ted self-care and confined to a bed orchairformore than
50% ofwaking hours.See httpsr//ww .bop.gov/policy/progstaNsoso- oso- EN.pdf.
      Case 2:10-cr-00264 Document 55 Filed on 08/31/20 in TXSD Page 6 of 6



       Even if D efendant's ûEdebilitating esophagus'' were considered a qualifying medical

condition tmderU.S.S.G.j IB 1.13(1)(A),theCourtfindsasentencereduction isnotwarranted
becauseDefendantw ould be a dangerto thesafety ofthe comm urlity ifreleased.Defendantwas

sentenced asacareeroffenderbased onhislifelong llistoryofseriousandviolentcrim es.AsJudge

H ayden H ead recognized atsentencing:

              1have m itten dow n,as1read yourPresentence Report,som ew ords
              that 1 thought sum m arized som e serious m atters in yom case,and
              those included the words Gdhorrible record,'' Eûviolence,''Gtsexual
              abuse.''
                                              +++
              This isthe secqnd dnzg trafficking event.You've had two sexual
              assaulttypeviolations,and assaultivebehaviors.Solooking back on
              yourlife,you have accom plished a lotofbad things.

(Dkt.No.34at18-19).
       TheCourtfurtherfindsthatthe j35534a)factorsasconsideredin thespecificcontextof
the facts of D efendant's case do notw arratlta reduction in his sentence.Specifically,releasing

Defendantm ore than six years early would notreflectthe seriousness ofthe offense,prom ote

respectforthelaw,orprovidejustpunishmentfortheoffense,norwoulditdetercriminalconduct
orprotectthepublicfrom furthercrim es.

IV.C O NC LU SIO N

       Forthe foregoing reasons,Defendant's $GCOV ID -19 Petition Progrnm Statem ent 5050.50

CompassionateRelease/ReductioninSentence:ProceduresforImplementation of18U.S.C.jj
3582and4205(g)''(Dkt.No.53)isDENIED.
       Signed this31stofA ugust,2020.



                                                       D % w B .TIPT N
                                              UN ITED STATE S D IST RIC T JU D G E
